     Case 1:18-cv-00314-AWI-SKO Document 83 Filed 11/04/20 Page 1 of 4


 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4
                                     EASTERN DISTRICT OF CALIFORNIA
 5

 6

 7

 8       ISIAH MURRIETTA-GOLDING ET. AL.,                    Case No. 1:18-cv-00314 AWI SKO
                   Plaintiff,
 9                                                           SECOND AMENDED ORDER re
                   v.                                        SETTLEMENT CONFERENCE
10

11       CITY OF FRESNO, ET. AL.
                    Defendant.
12
         _____________________________________/
13

14            This case is set for a Settlement Conference before Magistrate Judge Sheila K. Oberto on

15   January 21, 2021 at 10:30 am, at the U. S. District Court, 2500 Tulare Street, Fresno, California,
16   93721.
17            Consideration of settlement is a serious matter that requires thorough preparation prior to

18   the settlement conference. Accordingly, IT IS HEREBY ORDERED that:

19            1.        Pre-settlement Conference Exchange of Demand and Offer
20            A settlement conference is more likely to be productive if, before the conference, the
21   parties exchange written settlement proposals. Accordingly, at least 5 weeks prior to the
22   settlement conference, counsel for each plaintiff shall submit an updated written itemization of
23   damages and settlement demand to each defense counsel with a brief summary of the legal and
24
     factual basis supporting the demand. No later than 4 weeks prior to the settlement conference,
25
     each defense counsel shall submit a written offer to counsel for each plaintiff with a brief
26
     summary of the legal and factual basis supporting the offer.
27
              2.        Submission and Content of Confidential Settlement Conference Statements
28
     Case 1:18-cv-00314-AWI-SKO Document 83 Filed 11/04/20 Page 2 of 4


 1           The parties are to send Confidential Settlement Conference Statements (Settlement
 2   Statement) to the following email address: SKOorders@caed.uscourts.gov, to arrive no later than
 3   21 days before the conference. Each statement shall be clearly marked “CONFIDENTIAL” with
 4   the date and time of the mandatory settlement conference indicated prominently. Each party shall
 5   also file a Notice of Submission of Confidential Settlement Conference Statement (See L.R. 270
 6   (d)).
 7           If the Settlement Conference is continued for any reason, each party must submit a new
 8   Settlement Statement that is complete in itself, without reference to any prior Settlement
 9   Statements.
10           Each Settlement Statement shall include the following:
11                  a.     A brief summary of the core facts, allegations, and defenses, a forthright
12                         evaluation of the parties’ likelihood of prevailing on the claims and
13                         defenses, and a description of the major issues in dispute.
14                  b.     A summary of the proceedings to date.
15                  c.     An estimate of the cost and time to be expended for further discovery,
16                         pretrial, and trial.
17                  d.     The nature of the relief sought.
18                  e.     An outline of past settlement efforts including information regarding the
19
                           "Pre-settlement Conference Exchange of Demand and Offer" required
20
                           above—including the itemization of damages—and a history of past
21
                           settlement discussions, offers, and demands.
22
                    f.     A statement of each party’s expectations and goals for the Settlement
23
                           Conference.
24
             3.     Attendance by Zoom Videoconference of Trial Counsel and Parties Required
25

26

27

28

                                                      2
         Case 1:18-cv-00314-AWI-SKO Document 83 Filed 11/04/20 Page 3 of 4


 1            In light of the coronavirus (COVID-19) outbreak and the resulting courthouse restrictions,
 2   see General Orders Nos. 612–618, the settlement conference will likely be held by Zoom
 3   videoconference. 1
 4            The attorneys who will try the case and parties with full and complete settlement
 5   authority are required to attend the conference by Zoom videoconference. Insurance carriers,
 6   business organizations, and governmental bodies or agencies whose settlement agreements are
 7   subject to approval by legislative bodies, executive committees, boards of directors or the like
 8   shall be represented by a person or persons who occupy high executive positions in the party
 9   organization and who will be directly involved in the process of approval of any settlement
10   offers or agreements. An insured party shall appear by a representative of the insurer who is
11   authorized to negotiate, and who has full authority to negotiate and settle the case. An uninsured
12   corporate party shall appear by a representative authorized to negotiate, and who has full authority
13   to negotiate and settle the case. It is difficult for a party who is not present to appreciate the
14   process and the reasons that may justify a change in one’s perspective toward settlement.
15            Participation in the settlement conference by telephone (as opposed to Zoom
16   videoconference) is not an acceptable alternative, except under the most extenuating
17   circumstances. The Court will provide counsel with the Zoom call-in information by email closer
18   to the date of the settlement conference.
19
              The Court expects both the lawyers and the party representatives to be fully prepared to
20
     participate. The Court encourages all parties to keep an open mind in order to reassess their
21
     previous positions and to discover creative means for resolving the dispute.
22
              4.       Issues to Be Discussed
23
              The parties shall be prepared to discuss the following at the settlement conference:
24
                       a.       Goals in the litigation and problems they would like to address in the
25
                                settlement conference and understanding of the opposing side’s goals.
26
     1
27     The Court will revisit whether holding the settlement conference in person is feasible closer to the date of the
     conference and reserves the right to modify this order depending upon the courthouse restrictions, if any, in place as of
28   August 19, 2020. At the August 5, 2020 Pre-Settlement Conference, (see paragraph 6, infra), the parties should be
     prepared to discuss the method of conducting the settlement conference.

                                                                3
     Case 1:18-cv-00314-AWI-SKO Document 83 Filed 11/04/20 Page 4 of 4


 1                    b.     The issues (in and outside the lawsuit) that need to be resolved.
 2                    c.     The strengths and weaknesses of their case.
 3                    d.     Their understanding of the opposing side’s view of the case.
 4                    e.     Their points of agreement and disagreement (factual and legal).
 5                    f.     Any financial, emotional, and/or legal impediments to settlement.
 6                    g.     Whether settlement or further litigation better enables the accomplishment
 7                           of their respective goals.
 8                    h.     Any possibilities for a creative resolution of the dispute.
 9            5.      Statements Inadmissible
10            The parties are expected to address each other with courtesy and respect, and are
11   encouraged to be frank and open in their discussions. Statements made by any party during the
12   settlement conference are not to be used in discovery and will not be admissible at trial.
13            6.      Pre-Settlement Telephonic Conference
14            Prior to the Settlement Conference, Magistrate Judge Oberto will hold a brief,
15   telephonic discussion on January 13, 2021, at 4:0 PM (dial-in number: 1-888-557-8511;
16   passcode: 6208204#). Only attorneys and unrepresented parties are required to participate in the
17   conference.
18   .

19
     IT IS SO ORDERED.
20

21   Dated:        November 4, 2020                                 /s/   Sheila K. Oberto          .
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                                          4
